Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment/reconsideration filed on 10/20/2022, the amendment/reconsideration has been considered. Claims 1, 11 and 19 have been amended. Claims 1-25 are pending for examination as cited below.	

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-25 have been considered but are moot in view of the new grounds of rejection necessitated by claims amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mezic et al. US Publication No. 2016/0203036 A1 in view of Coull et al. US Publication No 2021/0073377 A1 and further in view of Chiang et al. (Pub. No.: US 2021/0015456 A1), hereinafter “Chi”.
As per claims 1, 11 and 19 Mezic discloses:
A computer system for monitoring operation of the computer system, the computer system comprising one or more processors, one or more computer-readable memories, and one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the program instructions comprising: 
retrieving data from physical components of the computer system, (Mezic, [0025]) where the data outputted from the sensors is retrieved from physical components;
converting the data to at least one spectral format; analyzing the converted data with a spectral detector, (Mezic, [0027], [0067], [0072]) where the detecting faults is utilized techniques such as spectral analysis and artificial intelligence;
Mezic does not specifically disclose:
based on detecting a code anomaly by the spectral detector, performing a remediation action of the code anomaly,
However, Coull discloses:
based on detecting a code anomaly by the spectral detector, performing a remediation action of the code anomaly, (Coull, [0026]) where the remediation is disclosed.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Mezic by using teaching of Coull to have the remediation action in place to make sure that the fault of anomaly does not happen in future.
Mezic and Coull however are silent on disclosing explicitly, wherein the data comprises data from at least one data source selected from a group consisting of: data packets, system files, and memory operations.
Chi discloses a similar concept, wherein the data comprises data from at least one data source selected from a group consisting of: data packets, system files, and memory operations (Chi, [0571], all data retrieved from the data storage 7006 and the memory 7004 in real time. In some embodiments, the TPM 7012 can encrypt one or more data fields in each packet of data. By providing real time encryption and decryption).
Therefore, before the effective filing date of the instant application it would have been obvious to one of the skilled in the art to incorporate the teachings of “Chi” into those of “Mezic and Coull” to provide a malware security system which can be applied to the computing devices used in storing and operating with patient sensitive data to tighten the malware or intrusion attacks in healthcare system.

As per claims 2, 12 and 20, The combined system of Mezic, Coull and Chi discloses the invention as in parent claims above including,
wherein the at least one spectral format comprises an acoustic format, (Mezic, [0007]:1-8). 

As per claims 3, 13 and 21, The combined system of Mezic, Coull and Chi discloses the invention as in parent claims above including,
wherein the at least one spectral format comprises an infrared format, (Mezic, [0080]).

As per claims 4, 14 and 22, The combined system of Mezic, Coull and Chi discloses the invention as in parent claims above including,
wherein the at least one spectral format comprises a visual format, (Mezic, [0080]).

As per claims 5, 15 and 23, The combined system of Mezic, Coull and Chi discloses the invention as in parent claims above including,
wherein the spectral detector is a machine learning algorithm trained using converted data of known malware, (Mezic, [0006]).

As per claims 6, 16 and 23, The combined system of Mezic, Coull and Chi discloses the invention as in parent claims above including,
wherein the remediation action comprises a quarantine of the code anomaly, (Coull,  [0026]:36-48) where quarantining the anomaly is disclosed. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Mezic by using teaching of Coull to have the remediation action in place to make sure that the fault of anomaly does not happen in future.

As per claims 7, 17 and 24, The combined system of Mezic, Coull and Chi discloses the invention as in parent claims above including,
wherein the remediation action comprises tracking the code anomaly, (Mezic, [0076]) where the detection server is tracking and detecting the anomaly.

As per claims 8, 18 and 25, The combined system of Mezic, Coull and Chi discloses the invention as in parent claims above including,
wherein the spectral detector is updated based on tracking the code anomaly, (Mezic, [0058]).

As per claim 9, The combined system of Mezic, Coull and Chi discloses the invention as in parent claims above including,
wherein the code anomaly comprises compressed data, (Coull, [0016]:10-20) where compressed data is disclosed.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Mezic by using teaching of Coull to have the compressed data as a type of data to include anomalous data.

As per claim 10, The combined system of Mezic, Coull and Chi discloses the invention as in parent claims above including,
wherein the code anomaly comprises encrypted data, (Coull, [0016]:10-20) where encypted data is disclosed.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Mezic by using teaching of Coull to have the encrypted data as a type of data to include anomalous data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tauqir Hussain/Primary Examiner, Art Unit 2446